Citation Nr: 1501323	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-25 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied service connection claim for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen the previously denied service connection claim for tinnitus.  

3.  Whether new and material evidence has been received to reopen the previously denied service connection claim for a lung disorder.  

4.  Whether new and material evidence has been received to reopen the previously denied service connection claim for residuals of a head injury.  

5.  Entitlement to service connection for a prostate disorder.  

6.  Entitlement to service connection for a neurological disorder.  

7.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.          

The record consists solely of electronic claims files and has been reviewed.  Relevant evidence has not been included in the record since the May 2014 supplemental statement of the case (SSOC).  

With regard to the claim to service connection for an acquired psychiatric disorder, the Board notes that the Veteran claimed service connection for PTSD.  Prospectively, the Board will simply address the Veteran's contentions regarding psychiatric problems as one claim for any psychiatric disorder diagnosed during the appeal period.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Following the same logic, the Board has consolidated the Veteran's several service connection claims for head, lung, and neurological disorders into one claim for each.  

In the decision below, the Board will reopen the claims to service connection, and will grant the underlying claims to service connection for hearing loss and tinnitus.  The Board will deny the original claim to service connection for prostate cancer.  The reopened claims to service connection for a lung disorder and for residuals of a head injury, along with the original claims to service connection for neurological and psychiatric disorders, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In an unappealed April 1992 rating decision, the RO denied the Veteran's claim to service connection for residuals of a head injury.   

2.  New evidence received since the April 1992 rating decision tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for residuals of a head injury and raises a reasonable possibility of substantiating the claim.

3.  In an unappealed December 2007 decision, the Board denied the Veteran's claims to service connection for bilateral hearing loss, tinnitus, and a lung disorder.    

4.  New evidence received since the December 2007 Board decision tends to prove previously unestablished facts necessary to substantiate the underlying claims of service connection for bilateral hearing loss, tinnitus, and a lung disorder and raises a reasonable possibility of substantiating the claims.

5.  The evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss had its onset during active service. 

6.  The evidence is in relative equipoise as to whether the Veteran's current tinnitus had its onset during active service. 

7.  A prostate disorder was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, and may not be presumed related to service.  


CONCLUSIONS OF LAW

1.  An April 1992 rating decision by the RO that denied the Veteran's claim to service connection for residuals of a head injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014). 

2.  New and material evidence has been received to reopen the claim of service connection for residuals of a head injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  A December 2007 decision by the Board which denied the Veteran's claims to service connection for bilateral hearing loss, tinnitus, and a lung disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014). 

4.  New and material evidence has been received to reopen the claims of service connection for bilateral hearing loss, tinnitus, and a lung disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

5.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

7.  The criteria for service connection for a prostate disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of several letters sent to the Veteran between September 2006 and October 2010.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence.  In addition, the letters met the notification requirements regarding the elements of service connection, of disability ratings, and of effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA obtained the Veteran's STRs, and private and VA treatment records relevant to the claims.  VA also provided the Veteran with VA compensation examinations into the claims to service connection for hearing loss, tinnitus, and the prostate disorder.  Finally, VA also afforded the Veteran the opportunity to give testimony before the Board.

With regard to the issues decided below, the Veteran has not indicated there are any additional records that VA should obtain on his behalf with regard to these claims.  Indeed, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  No further assistance to develop evidence is required.

The Claims to Reopen Service Connection

The Veteran claims he incurred a head injury, a lung disorder, hearing loss, and tinnitus during service.   

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

The Veteran originally claimed service connection for a head injury in December 1991.  The RO denied his original claim in an April 1992 rating decision, with notification provided in May 1992.  The Veteran did not file a notice of disagreement (NOD) with the decision.  As such, the April 1992 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The Veteran originally claimed service connection for a lung disorder in April 2004, and for hearing loss and tinnitus in September 2004.  The RO denied these original claims in a March 2005 rating decision.  The Veteran filed a NOD with the decision and later filed a substantive appeal against the SOC addressing these claims.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  In December 2007, the Board denied each of these service connection claims.  The Veteran did not appeal the Board's decision.  As such, the December 2007 Board decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

In July 2006 the Veteran filed a petition to reopen his claim to service connection for a head disorder.  In August 2008, the Veteran filed a petition to reopen his claims to service connection for hearing loss and tinnitus.  In November 2010, the RO denied these claims to reopen.  The Veteran appealed the decision to the Board.  With regard to the lungs, the Veteran filed a petition to reopen his claim to service connection for a lung disorder in December 2009.  In May 2010, the RO denied this claim to reopen.  The Veteran appealed that decision to the Board as well.  

Again, VA denied the Veteran's original claims in an April 1992 rating decision (head injury), and in a December 2007 Board decision (hearing loss, tinnitus, lung disorder).  As these decisions became final, they are not subject to revision upon the same factual bases.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.1100.  To determine whether new and material evidence has been submitted since these decisions, thus enabling the Board to reopen the claims, the Board must compare the evidence of record at the time of the decisions with the evidence of record received since the decisions.  

The Board will address the final decisions separately below.

	April 1992 - Head Injury

The relevant evidence of record considered by the RO in its final April 1992 rating decision consisted of the Veteran's STRs which are negative for complaints, diagnoses, or treatment for a head disorder, and the October 1971 separation report of medical examination which found the Veteran's head to be normal.  Based on this evidence, the RO found service connection unwarranted for a head disorder.  38 C.F.R. § 3.303.  

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim to service connection for a head disorder is relevant evidence that has been added to the record in conjunction with the July 2006 petition to reopen (i.e., since April 1992).  The relevant evidence that has been added to the record consists of: the Veteran's detailed contentions that he developed head and brain disorders as the result of in-service physical attacks by fellow servicemen, and as a result of exposure to contaminated water while based at Camp Lejeune, North Carolina; a research article stating that evidence of water contamination had been uncovered at Camp Lejeune; a memorandum of record from VA conceding that the Veteran was "potentially exposed to drinking water contaminated with volatile organic compounds" while he was based at Camp Lejeune; private medical evidence documenting complaints and treatment for cognitive and neurological problems; a November 2008 lay statement from a friend who attests to the Veteran's cognitive problems; and a November 2010 VA compensation examination report which addressed the Veteran's neurological and cognitive condition, and which addressed the effect contaminated water may have had on him, but which did not address the alleged physical assaults during service.  

      December 2007 - Lung Disorder, Hearing Loss, Tinnitus

The relevant evidence of record considered by the Board in its final December 2007 decision consisted of: the Veteran's STRs which are negative for complaints, diagnoses, or treatment for lung or hearing disorders, and the October 1971 separation report of medical examination which found the Veteran's lungs and hearing to be normal; an October 1971 chest x-ray report which expressly found the chest to be normal; the Veteran's assertions that he was exposed to asbestos pursuant to his duties in service working on fuel lines, and from living in barracks and on ships; the Veteran's assertions that he was exposed to acoustic trauma related to weapons fire; a November 2002 private medical report noting "[i]nterstitial fibrosis at the lung bases indicating previous asbestos exposure diagnostic of asbestosis[;]" July 2004 and February 2005 VA audiology examination reports which note tinnitus but find it unrelated to service, and which find the Veteran to be without hearing loss under VA guidelines (i.e., under 38 C.F.R. § 3.385); August 2004 VA compensation examination reports which found the Veteran without asbestosis and which indicated, on pulmonary testing, "variable and inconsistent" efforts by the Veteran; private medical evidence showing treatment for chronic obstructive pulmonary disease (COPD) "probably related to chronic dust exposure[.]"  Based on this evidence, the Board found service connection unwarranted for lung and hearing disorders.  38 C.F.R. §§  3.303, 3.385.  

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claims to service connection for lung and hearing disorders is relevant evidence that has been added to the record in conjunction with the claims to reopen (i.e., since December 2007).  The relevant evidence that has been added to the record consists of: additional assertions from the Veteran that he developed a lung disorder due to exposure in service, and that he developed hearing loss and tinnitus due to acoustic trauma from occupational noise and weapons fire during service; private treatment records noting treatment for respiratory problems; a July 1997 letter from the Veteran's physician which indicates extensive pulmonary testing, and which states, "occupational exposure to asbestos and an interstitial infiltrate on his chest radiograph.  He has Pulmonary Asbestosis[;]" and a March 2010 VA audiology examination report which indicates current bilateral hearing loss and tinnitus, and includes positive nexus opinions regarding the claims to service connection for hearing loss and tinnitus.     

The information included in the claims file since the final decisions is certainly new evidence.  The Board also finds certain of this new evidence to be material evidence.  

With regard to the claim for service connection for a head disorder, evidence of contamination of water at Camp Lejeune, along with the Veteran's statements regarding physician beatings he experienced during service, is material.  Further, the Board finds the medical evidence of current extensive neurological problems to be material as well.  Prior to the April 1992 rating decision, the record did not contain information regarding the Veteran's claimed in-service injuries, or of his current head or brain problems.  By contrast, in conjunction with the July 2006 petition to reopen, the record now contains such evidence.  Indeed, the Veteran's assertions regarding the in-service assaults address the previously unestablished element of a nexus between brain damage and the Veteran's experiences during service.  As such, the new evidence raises a reasonable possibility of substantiating the Veteran's claim.

With regard to hearing loss and tinnitus, and a lung disorder, the favorable March 2010 VA audiology opinion, and the July 1997 private diagnosis of asbestosis, are material evidence.  This evidence of medical nexus was not before the Board in December 2007.   This evidence also raises a reasonable possibility of substantiating the Veteran's claims.  

The Board is not conducting an assessment of the probative value of the new evidence.  For example, the Board recognizes that the Veteran is a lay person who is not qualified to determine complex medical issues, such as the issue of etiology in this matter.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Nevertheless, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, to include lay evidence, is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material - i.e., whether it raises a reasonable possibility of substantiating a claim.  At a minimum, the duty to assist the Veteran with further inquiry into his claims has been triggered.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Accordingly, the claims of entitlement to service connection for head, lung, hearing loss, and tinnitus disorders are reopened.  The claims regarding head and lung disorders are addressed further in the remand section below.  Evidence sufficient to decide the claims regarding hearing loss and tinnitus is of record.  These claims will be decided below therefore.   

The Claims to Service Connection

The Veteran claims that, due to in-service acoustic trauma, he incurred bilateral hearing loss and tinnitus during service.  He also claims that he incurred prostate cancer during service.    

In general, service connection may be established where there is (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	Hearing Loss and Tinnitus

Service connection findings are warranted for hearing loss and tinnitus for the following reasons.  

With regard to the first Hickson element, the evidence establishes that the Veteran was exposed to acoustic trauma during active duty.  The evidence does not show that the Veteran served in combat.  The evidence does not show that he served in the Republic of Vietnam.  And the STRs are negative for complaints, treatment, or diagnoses of hearing problems.  Nevertheless, the record establishes that the Veteran served in the U.S. Marine Corps during a time of war.  This fact alone sufficiently corroborates his lay assertion that he experienced acoustic trauma from weapons training during service.  Furthermore, the Board finds credible the Veteran's assertions that he was exposed to acoustic trauma while refueling aircraft and working around heavy equipment and machinery noise pursuant to his duties as a bulk-fuel specialist in the Marine Corps.  Moreover, as a layperson he is competent to attest to observable symptoms he experienced during service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With regard to the second Hickson element, the evidence of record documents that the Veteran has current bilateral hearing loss and tinnitus.  Under VA guidelines, hearing loss will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The March 2010 VA audiology examiner noted scores of 40 at 3000 and 4000 Hz in the right ear, at 4000 Hz in the left ear, and in each ear, noted speech recognition scores below 94 percent.  Moreover, the examiner diagnosed the Veteran with tinnitus.  See Jandreau, supra.  

With regard to the third Hickson element, the March 2010 VA examiner stated that "it is at least as likely as not that the [V]eteran's current hearing loss and tinnitus are related to his military service."  Although the examiner did not provide a detailed rationale supporting the opinion, the opinion is nevertheless of probative value inasmuch as the examiner indicated a review of the Veteran's medical history, detailed his medical history, conducted an interview of the Veteran, and conducted a personal examination of the Veteran.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

The Board has considered the February 2005 VA report which contained an opinion stating that tinnitus likely did not relate to service.  This opinion is of probative value for the same reasons the March 2010 VA opinion is of probative value.  See Bloom, supra.  However, it does not comprise a preponderance of the evidence against the Veteran's claim.  At most, the negative opinion puts the evidence in equipoise on the issue of whether tinnitus relates to service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

Based on the forgoing evidentiary background, service connection is warranted for bilateral hearing loss and tinnitus.  

	Prostate Cancer

In July 2009, the RO received the Veteran's claim to service connection for prostate cancer.  The claim - submitted by an attorney - asserted that prostate cancer developed as the result of exposure to herbicides in Vietnam, and as the result of exposure to contaminated water at Camp Lejeune.  

The evidence of record clearly establishes that the Veteran has prostate cancer.  In February 2009, the Veteran underwent biopsy of his prostate which revealed cancer.  The finding is confirmed in the November 2010 VA examination report of record.  The evidence indicates that the Veteran underwent subsequent radiation therapy to treat the disorder.  The first Hickson element is established therefore.  However, the preponderance of the evidence of record is against a service connection finding for prostate cancer.    

With regard to the second Hickson element, the evidence of record indicates onset of prostate cancer many years following active service.  The Veteran's STRs do not note any complaints, diagnoses, or treatment for a prostate disorder.  The October 1971 separation report of medical examination is negative for a prostate disorder.  Moreover, the earliest medical evidence of record of prostate cancer is found in the February 2009 report of biopsy, dated over 37 years following discharge from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

In finding that the Veteran did not incur an injury to his prostate during service, the Board has considered the attorney's July 2009 assertion that the Veteran developed prostate cancer due to herbicides exposure in Vietnam.  38 C.F.R. §§ 3.307, 3.309.  The evidence of record does not indicate that the Veteran served in Vietnam, or was exposed to herbicides there or anywhere else.  No service personnel records evidence service in Vietnam, or service with herbicides.  Further, the Veteran personally stated in January 2010 that he did not serve in Vietnam.  In the statement he based his claim for prostate cancer solely on his exposure to contaminated water at Camp Lejeune.  

With regard to the third Hickson element, the only medical opinion of record addressing the etiology of prostate cancer counters the Veteran's claim.  The November 2010 VA examiner stated clearly that the Veteran's prostate cancer likely did not relate to service to include his possible exposure to contaminated water at Camp Lejeune.  The examiner indicated a review of the claims file, an interview of the Veteran, an examination of the Veteran, and detailed the Veteran's medical history.  Further, the examiner supported his finding with a rationale, stating that no evidence of record supported the Veteran's assertion that a medical link existed between prostate cancer and exposure to contaminated water.  The examiner stated "the scientific evidence for any health problems from past water contamination is limited."  In sum, the November 2010 VA opinion is of probative value because it is based on the evidence of record which indicates no prostate cancer for many years following service, and because it is supported by an explanation.  See Bloom, supra.    

In assessing the Veteran's claim to service connection, the Board has reviewed his lay statements.  As indicated earlier, a layperson is competent to attest to what he or she observes or senses.  See Jandreau, supra.  However, prostate cancer is an internal genitourinary disorder, the development of which is beyond his capacity as a lay witness.  Its etiology and development cannot be determined through observation or by sensation such as feeling.  The Veteran is not competent to render a medical opinion diagnosing himself with a prostate problem and then linking it to contaminated water he may have been exposed to nearly 40 years earlier.  He does not have the training and expertise to do so.  See Woehlaert, supra.  On this essentially medical question, the medical evidence is of greater evidentiary value.  And the preponderance of the medical evidence indicates that the Veteran's prostate cancer is unrelated to service.  38 U.S.C.A. § 5107(b).

As the preponderance of the evidence is against the Veteran's claim to service connection for prostate cancer, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

New and material evidence having been received, the claim for service connection for residuals of a head injury is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a lung disorder is reopened; to this extent, the appeal is allowed.

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for a prostate disorder is denied.  


REMAND

A remand is warranted for additional medical inquiry into the claims to service connection for lung, head, neurological, and psychiatric disorders.  

	Lung

The Veteran claims that he incurred a lung disorder as the result of asbestos exposure during service.  He underwent VA examination into this claim in August 2004 which, as the Board noted in its December 2007 denial of the claim, found the Veteran to be without an asbestos-related lung disorder.  But the examiner did not review the July 1997 private medical report submitted by the Veteran, which clearly stated that the Veteran had asbestosis based on extensive pulmonary testing.  Furthermore, the examiner did not offer a medical nexus opinion regarding whether other diagnosed lung disorders are related to service.  

	Head, Neurological, Psychiatric 

The Veteran bases these claims on two assertions - that contaminated water at Camp Lejeune led to his disabilities, and that damage from physical assaults during service led to his disabilities.  

The record is clear that the Veteran served at Camp Lejeune at a time when the drinking water there was likely contaminated.  The Board notes the October 2010 memorandum of record from the RO (in a compensation and pension exam inquiry) which cites a VA memo recognizing the studies that found such contamination.  

The Board also finds the record sufficiently clear that the Veteran experienced physical assaults during service.  As indicated the STRs of record are negative for any injuries or treatment related to a physical assault during service.  The RO conducted extensive development into the Veteran's assertions, but found no corroborating evidence.  Nevertheless, for the following reasons, the Board will accept his allegations as true.  The record indicates that certain STRs may not be of record.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where it appears that a veteran's service records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened).  The Veteran is competent to attest to injuries he may have experienced as the result of physical assaults -pain and external injuries are observable in nature.  See Jandreau, supra.  The Veteran has been consistent in his assertions regarding the assaults.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in assessing a claimant's assertions, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  And the Board finds the Veteran's assertions regarding in-service assaults credible.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  As such, medical inquiry should be conducted into the claims to service connection for head, neurological and psychiatric disorders based on the Veteran's likely exposure to contaminated water during service, and the likely physical assaults he experienced during service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes previous VA medical inquiry into the claims regarding head and neurological disorders, but the inquiry is not adequate because it does not fully consider and addresses the Veteran's exposure to contaminated water and his injuries from physical assault.  

Lastly, the claims regarding head, neurological, and psychiatric disorders are inextricably intertwined.  A decision on either claim must be deferred until each is ready for adjudication by the Board.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The record does not indicate that the Veteran has received medical treatment with VA.  Nevertheless, the AOJ should determine whether relevant records are outstanding.  38 C.F.R. § 3.159.     

2.  After the above development is completed, schedule the Veteran for VA examinations with appropriate physicians to determine the nature and etiology of the Veteran's lung, head, neurological, and psychiatric disorders.  Any indicated tests should be accomplished.  The examiners should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of the remand.  The respective examiner should then address the following inquiries:

Lung Disorder.  

(a)  What are the Veteran's current lung disorders?  

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that a lung disorder began in or is related to active service? 

In answering these questions, please consider the Veteran's assertions regarding asbestos exposure during service, and consider the July 1997 and November 2002 private reports containing diagnoses of asbestosis.  Please also consider the evidence of record of asthma and COPD.  

Head and Neurological Disorders.  

(a)  What are the Veteran's current head (brain) and neurological disorders? 

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that a head or neurological disorder began in or is related to active service? 

In answering these questions, please consider the evidence of record that the Veteran was exposed to contaminated water during service, and that he sustained head injuries related to physical assaults during service.  

Psychiatric Disorder.  

(a)  Does the Veteran currently have a psychiatric disorder?  

(b)  If so, is it at least as likely as not (a probability of 50 percent or greater) that the psychiatric disorder began in or is related to active service? 

Please note the Veteran's assertions that he incurred a psychiatric disorder as the result of the physical assaults he experienced during service, and the water contamination at Camp Lejeune.  Please also discuss the private report of record dated in January 2011 which contains a diagnosis of PTSD and an opinion linking the disorder to service.  

Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Each examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

4.  Then readjudicate the claims on appeal in light of all evidence of record, to include any evidence added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and his representative should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


